Title: From Thomas Jefferson to Thomas Mann Randolph, 21 July 1821
From: Jefferson, Thomas
To: Randolph, Thomas Mann


Dear Sir
Monticello
July 21st 21.
The Visitors of the University of Virginia proposing to avail the institution of the authorisation of the act of the late General Assembly concerning the University, to borrow a further sum of 60.M.D. and preferring to obtain it from the President & Directors of the Literary fund, have directed me to make application to them accordingly. and understanding that there is at present a sum of thirty thousand Dollars at their disposal, I tender to them a bond for that sum which I request them to lend to the university. the bond is drawn as nearly conformable with those formerly given as the difference of the two cases would admit. the law permitting a postponement of the instalments of the former debts of 40.M. and 20.M.D. without limiting the time, and leaving indefinite also the term of the present loan. the condition of the bond does the same; because, at this moment we are not able to say exactly when the annuity will have cleared itself of the expence of the buildings. our Proctor is now engaged in bringing up the settlement of disbursements & debts and we count with confidence that this will be effected in time to enable us to ascertain the epoch at which we shall be able to commence instalments, before the meeting of the next legislature. I pray you to tender to the board, & to accept yourself the assurance of my great respect & considerationTh: Jefferson